 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKansas City Power & Light Company and Local 1613,International Brotherhood of Electrical Workers,AFL-CIO. Case 17-CA-7469August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn May 19, 1977 Administrative Law Judge JamesL. Rose issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Kansas CityPower & Light Company, Kansas City, Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me on April 14, 1977, at Kansas City,Kansas, upon the General Counsel's complaint whichalleged that the Respondent, by the statements of threesupervisors, engaged in violations of Section 8(a)(1) of theNational Labor Relations Act, as amended, 29 U.S.C. §151, et seq. The Respondent generally denied that the threesupervisors made the statements attributed to them andcontended, in the alternative, that even had such state-ments been made, they constituted de minimis violations ofthe Act.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:231 NLRB No. 43FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent is a public utility corporation engagedprincipally in the business of production, transmission,sale, and distribution of electrical energy to consumers inMissouri and Kansas, with its principal office located inKansas City, Missouri. In the course and conduct of itsbusiness operations within the State of Missouri it annuallyderives gross revenues in excess of $250,000. Also in thecourse and conduct of its business, the Respondentannually purchases and receives goods, products, andmaterials valued in excess of $50,000 directly from pointsoutside the State of Missouri. The Respondent admits, andI find, that it is, and at all material times has been, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 1613, International Brotherhood of ElectricalWorkers, AFL-CIO (herein called the Union), is admittedby the Respondent to be, and I find is, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Factual BackgroundThe Union has represented certain of the Respondent'sroughly 2,300 employees for a number of years andcurrently has a collective-bargaining agreement withRespondent covering those employees.Among the employees represented by the Respondentare those who work in the data processing department. Sofar as is material to this matter, supervision of the dataprocessing is: Pat Friend, department manager; RonEddins, supervisor of data processing controls; and JackLong, supervisor of data processing operations and dataanswering. While Long has been employed by the Compa-ny for many years, the evidence shows that Eddins has hadhis position since August 18, 1975. Friend came to work forthe Company on September 8, 1975, or approximately 1year before the beginning of the events in this matter.In connection with implementing the collective-bargain-ing agreement between the Respondent and the Union, theUnion has several shop stewards, particularly includingBob Kennedy. The shop stewards present grievances andfrom time-to-time appear at the various stages of thegrievance and arbitration procedure set forth in thecontract.On the morning of October 5, 1976, Kennedy wasinformed by Friend that he was to be present at 11 a.m.that day for a second step grievance meeting. During thatdiscussion the question of whether Kennedy's time wouldbe paid by the Company or by the Union came up.Kennedy stated that he thought it would be paid for by theCompany while Friend said he had been advised that atthis stage Kennedy's time would be paid by the Union.When Kennedy questioned this, Friend, according to hisown testimony, "lost my cool" cursed at Kennedy, andthen stated, according to Kennedy:204 KANSAS CITY POWER & LIGHT COMPANYYou've got a lot of potential if you'd just use it.You're probably one of the best operators I have. Youcan go a lot further and be a lot better if you wasn't sopro Union.Friend's version of this discussion is substantially thesame as Kennedy's except this last statement. Friendtestified that he said:Look, Bob, you've got some potential here. You'regot some leadership ability, you have a chance to dosomething with yourself, if you would quit being so!ardheaded and quit running into a brick wall everychance you get.Although Friend denied the specific statement attributedto him by Kennedy, he did not deny generally hisrepetition that he treats union stewards and unionmanagement badly and generally is opposed to the Unionrepresenting his employees.Given Friend's undenied union animus, noting hisdemeanor on the witness stand, and noting further that hisversion of the statement to Kennedy really does not makesense, I conclude that Kennedy's version is more accurateand credible.The discussion between Kennedy and Friend involved agrievance proceeding and, in essence, Kennedy's interpre-tation of the contract that he should be paid by theCompany. It was in this context that Friend "lost [his]cool," swore at Kennedy, and made the statement. Friendadmits to everything but stating that Kennedy would getalong better if he was not so prounion. In this context,where Friend "lost [his] cool" over what appears to be aminor argument involving an interpretation of the contractwith a union steward, the statement that Kennedy should"quit being so hardheaded and quit running into a brickwall" has no meaning. That Friend would have toldKennedy not to be so prounion fits.The statements attributed to Long and Eddins followedthis event and occurred in December 1976 and January1977.Briefly, sometime following the Thanksgiving holiday in1976, Alvina Webb had an early morning conversationwith Long, as she did essentially every morning they bothwere at work. During this particular conversation Webbreferred to a notice that had been posted on the bulletinboard which she interpreted as being critical of Kennedy'swork. She asked Long "Why were they picking on BobKennedy?" and Long said, "Because he is a unionsteward."Betty Sue Hobbs, also a union steward, testified that inearly January she had a conversation with Eddins, herimmediate supervisor and with whom she converses manytimes a day. During this particular conversation Eddinsstated that Friend hated certain union stewards, namely,Georgia Van Dola, Bob Kennedy, and Bill Koppen, simplybecause they were union stewards. They caused himtrouble, wrote grievances, and kept on him about contractviolations. Eddins told her that Friend, for some reason,did not hate the two other union stewards-Bob Casebeerand herself.Hobbs also testified that she had a conversation withLong sometime in December 1976 or January 1977 duringwhich Long said "Mr. Friend wants revenge on unionstewards who cause him trouble and he would do anythingto get them." To which Hobbs testified that she responded,"Boy, do I know that." Long also told her that Friendwould like to get rid of Georgia Van Dola because ofproblems that they had had with her as a union steward.Eddins and Long denied having made the statementsattributed to them. Specifically Eddins testified that hecould recall no conversation with Hobbs about Friend'sattitude toward union stewards and denied saying to herthat Friend hated the union stewards.Eddins however, did not specifically deny conversationswith employees about company animosity toward theUnion, stating only that he does not remember the specificconversations.Similarly, Long stated that he has a very precise memory,and he denied the statements attributed to him thus:Q. O.K. Did you say any of the things that wereattributed to you at that time?A. I have never put those words together in thatfashion, no.Q. O.K. Did you ever say anything like what wassaid this morning.A. All I can say is that I did not say as quoted bySue Hobbs.Noting the demeanor of these witnesses against thedemeanor of Hobbs and Webb, I generally credit Webband Hobbs over Eddins and Long. Beyond that, however,Eddins and Long were very careful to make their denials inthe nature of a negative pregnant. While it appears theygenerally denied the substance of the statements attributedto them, in reality they denied only the specific wordstestified to by Webb and Hobbs. I am satisfied that thesubstance of the conversations testified to by Webb andHobbs took place even though not necessarily with theprecise stringing together of the words. Eddins and Longdenied only the specific words and not the substance.I conclude that Eddins and Long were generallyattempting to protect their immediate supervisor who, Iconclude, has a substantial union animus which manifestsitself in his statement to Kennedy in October. In view ofFriend's well known animus, it makes sense that theconversation which Webb and Hobbs testified to did infact take place in the general form and substance testifiedto.B. Analysis and Concluding FindingsHaving found that the statements alleged by the GeneralCounsel of Friend, Eddins, and Long did in fact occur, Iconclude that implicit in those statements were threats toemployees because of their activity on behalf of the Union,particularly acting as union stewards. Such activity is ofcourse protected by the Act, and to threaten employeesdirectly or indirectly, no matter how obliquely it may be,because one engages in such activity is clearly violative ofSection 8(a)(1).205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contends, however, that these viola-tions, if they occurred, are de minimis. I conclude that thiscase is not as trivial as the Respondent maintains or indeedas it first appears.The unfair labor practices here were caused by the unionanimus of a relatively new department manager. While inother contexts the statements may seem insignificant orisolated, to find such here and to dismiss the complaintwould be to invite repetitions by Friend, if not also Eddins,Long, and perhaps, others of the Company's 240 supervi-sors. I conclude that these violations must be remedied inorder to insure, to the extent possible under the Act, thatthe Respondent will cease this activity-threats stemmingfrom a high supervisor's union animus.As correctly noted by the Respondent union animus isnot itself unlawful. Where, however, such animus causessupervisors to interfere with employees' rights, then it is.The Respondent notes that it has more than 240 supervi-sors to manage more than 2,300 employees and has a longhistory of stable relations with the Union. Such is to becommended. This does not however mean that theRespondent did not hire an individual whose attitude is soantiunion that he would disrupt the stable relationship. TheRespondent's relationship with the Union does not meanthat three supervisors could not or did not commit theunfair labor practices alleged. Not to remedy these unfairlabor practices would be tantamount to sanctioningFriend's animus and its results. I therefore conclude thatthese statements were not isolated but were sufficientlyserious to support a remedial order. See, e.g., CarolinaAmerican Textiles, Inc., 219 NLRB 457 (1975); TexberryContainer Corporation, 217 NLRB 58 (1975).I further conclude that the unfair labor practicescommitted by the Respondent are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Upon the above findings of fact, conclusions of law, theentire record in this case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 'The Respondent, Kansas City Power & Light Company,Kansas City, Missouri, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed them by Section 7 ofthe Act by threatening employees who engage in activityon behalf of the Union as shop stewards.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Post at its Kansas City, Missouri, facility copies of theattached notice marked "Appendix." 2Copies of the notice,on forms provided by the Regional Director for Region 17,after being duly signed by its authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered,defaced, or covered by any other materials.(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.120.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNoncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were given theopportunity to participate and to present their positions, ithas been found by the National Labor Relations Boardthat we have committed certain unfair labor practices. Wehave been ordered to post this notice and to comply withits terms:WE WILL NOT threaten our employees because theyact as stewards or otherwise engage in activity onbehalf of Local 1613, International Brotherhood ofElectrical Workers, AFL-CIO.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.KANSAS CITY POWER &LIGHT COMPANY206